Citation Nr: 0306572	
Decision Date: 04/04/03    Archive Date: 04/10/03	

DOCKET NO.  98-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by night sweats and body odor, to include as due 
to an undiagnosed illness. 

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

3.  Entitlement to service connection for sleeplessness, to 
include as due to an undiagnosed illness. 

(The issues of the determination of the initial ratings to be 
assigned for the veteran's service-connected bilateral 
Osgood-Schlatter's disease, rated as 10 percent disabling for 
each knee will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980, and from June 1991 to November 1991.

This matter arises from various rating decisions rendered 
since May 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

In December 2000, the Board remanded the case to the RO for 
additional action and adjudication.  That was accomplished, 
and the case was returned to the Board on January 13, 2002 
for further appellate consideration.

The Board is undertaking additional development on the issues 
of the initial ratings to be assigned for the veteran's 
service-connected Osgood-Schlatter's disease, rated as 10 
percent disabling for each knee pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing those 
matters.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues that are the subject of this 
decision has been obtained.

2.  The veteran served in the Southwest Asia Theater of 
Operations from June 1991 to November 1991.

3.  Night sweats and body odor, headaches, and sleeplessness 
did not have their onset during the veteran's active military 
service, are not attributable to an incident of such service, 
and are not due to an undiagnosed illness.


CONCLUSION OF LAW

Night sweats and body odor, headaches, and sleeplessness were 
not incurred in, or aggravated by, active military service; 
nor are they due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1100, 1117, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations.

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was furnished a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, he was 
given an opportunity to testify before an RO employee on two 
occasions, and to furnish additional information.  By a 
letter dated April 18, 2001, he also was notified of detailed 
information about the new rights provided under the VCAA.  
That correspondence described the evidence needed to 
substantiate the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The record 
indicates that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issues that are the subject of this 
decision has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed with regard to the matters that are the 
subject of this decision.  Moreover, as the record is 
complete, the obligation under the VCAA for VA to advise a 
claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is moot.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claims.  

II.  Service Connection for Disability Manifested by Night 
Sweats and Body Odor, Headaches, and Sleeplessness, to 
Include as the Result of an Undiagnosed Illness

The veteran contends that he developed night sweats, body 
odor, headaches, and sleeplessness as a result of his 
military service.  He asserts that these disorders are all 
the result of an undiagnosed illness that he contracted while 
serving in the Southwest Asia Theater of Operations.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any 
disability noted during military service and for which 
continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical evidence or lay 
evidence, if the disability is of the type as to which lay 
evidence is competent to identify its existence.  See 
38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. App. 
488, 495 (1997).

Service connection may also be granted for chronic disability 
resulting from an undiagnosed illness that became manifest 
during service in the Southwest Asia Theater of Operations 
during the Persian Gulf War or that became manifest to a 
degree of 10 percent or more within the applicable 
presumptive period.  See 38 U.S.C.A. § 1117.  Alternatively, 
service connection may be granted for any disability that is 
proximately due to, or the result of, a service-connected 
disability (see 38 C.F.R. § 3.310(a)), or if the disability 
claimed has been aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  It 
is within this context that the veteran's claim must be 
evaluated.

The facts are as follows.  The veteran's service medical 
records are negative regarding either complaints or treatment 
for night sweats, body odor, headaches, or sleeplessness 
during military service.  At the time of his discharge from 
military service in November 1991, the veteran specifically 
denied experiencing headaches. Similarly, reports of the 
veteran's private medical treatment in 1992 is negative for 
any complaints regarding any of the disorders now claimed.

The veteran first complained of night sweats, sleeplessness, 
and headaches of 1 1/2 years' duration during VA treatment 
administered in 1994.  At that time, the veteran's headaches 
were noted to be vascular in origin.

During private medical treatment conducted in November 1995, 
the veteran complained of night sweats and body odor.  The 
examiner did not notice any peculiar odor in the room.  The 
examiner surmised that the body odor had to do with the 
increased sweating at night of which the veteran complained.  
Then, in September 1996, the veteran was diagnosed as 
suffering from sleep apnea.  He reported early morning 
headaches and fatigue, and indicated that he had been told by 
friends that when he sleeps he snores and sometimes "stops 
breathing."  Probable sleep apnea as a result of weight gain 
was diagnosed.

The veteran was afforded a VA physical examination in January 
2001 in conjunction with the Board's remand during the prior 
month.  The examiner reviewed the veteran's claims file in 
addition to interviewing and examining the veteran.  The 
veteran indicated to the examiner that he developed problems 
sleeping within the first year after his return from the 
Southwest Asia Theater of Operations.  The veteran also 
noticed night sweats during that time.  However, at the time 
of the examination, he indicated that he was sleeping through 
the night.  The veteran also indicated that he had 
experienced bifrontal tension headaches before serving in the 
Persian Gulf, but that since that time his headaches 
consisted of pain behind the right eye that radiates through 
the right side of his head.  He indicated that he gets 1 to 2 
headaches per month that last no more than one hour.  He had 
a deviated septum surgically repaired in 1999, and this cured 
most of his headache pain.  

During physical examination, the examiner did not notice body 
odor of any type.  The examiner observed that the veteran's 
history of difficulty sleeping had resolved with treatment 
for his nonservice-connected depression.  The examiner also 
observed that difficulty sleeping is one of the core 
diagnostic features of depression, and the fact that it had 
resolved with treatment of that illness indicates clearly 
that the veteran has no underlying sleep disorder.  The 
examiner stated further that any sleep problems that the 
veteran had were "at least as likely as not" due to 
depression rather than to an undiagnosed illness.  The 
examiner also indicated that the veteran's complaints 
regarding night sweats and an offensive odor most likely were 
due to nocturnal enuresis.  He based this upon the veteran's 
complaints two years earlier regarding polyuria and 
incontinence, and noted that the veteran had indicated that 
he experienced nighttime incontinence.  The examiner also 
concluded that there was no plausible reason to relate night 
sweats and body odor to an undiagnosed illness.  Finally, the 
examiner observed that the veteran's headaches had largely 
resolved since surgery to correct his deviated septum.  The 
examiner also stated that the veteran's headaches were not 
due to an undiagnosed illness.  It should be noted here that 
there is no clinical evidence of record to contradict the VA 
examiner's findings.

The foregoing demonstrates that service connection is not 
warranted for night sweats and body odor, headaches, or 
sleeplessness on either a direct or presumptive basis.  The 
disorders claimed were not noted during the veteran's 
military service.  Furthermore, they have not been attributed 
to an undiagnosed illness.  Nor has any been attributed in 
any way to the veteran's service-connected Osgood-Schlatter's 
disease.  While the Board has noted the comment by the one 
examiner that it was "at least as likely as not" that sleep 
problems were due to depression rather than undiagnosed 
illness, the Board finds that the full comments indicate that 
the sleep problems had resolved following treatment for 
depression.  Thus, the competent evidence shows no current 
disability due to sleep problems and therefore the origin of 
the resolved sleep problems is moot.  As such, there is no 
reasonable basis upon which to predicate a grant of the 
benefits sought.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).


ORDER

Service connection for night sweats and body odor, to include 
as secondary to an undiagnosed illness is denied.

Service connection for headaches, to include as secondary to 
an undiagnosed illness, is denied.

Service connection for sleeplessness, to include as secondary 
to an undiagnosed illness is denied.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

